Citation Nr: 0102958	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  99-22 035A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
patellofemoral syndrome of the right knee.  

2.  Entitlement to a rating in excess of 10 percent for 
patellofemoral syndrome of the left knee, post-operative.  

3.  Entitlement to a rating in excess of 10 percent for a 
right ankle disability.  

4.  Entitlement to a rating in excess of 10 percent for 
gastritis with esophageal reflux.  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty for more than 20 years 
concluding in May 1994.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO).  In April 1998, the RO 
denied a rating in excess of 10 percent for a right ankle 
condition, denied a rating in excess of 10 percent for a 
bilateral knee condition and denied a compensable evaluation 
for gastritis with reflux.  The veteran submitted a timely 
notice of disagreement in May 1998.  A statement of the case 
was mailed to the veteran on July 20, 1999.  The RO noted in 
the statement of the case that they were assigning separate 
10 percent evaluations for the veteran's service-connected 
knee disabilities.  On November 29, 1999, the veteran 
submitted his substantive appeal.  In February 2000, the RO 
granted an increased rating for the service-connected 
gastritis to 10 percent and assigned an effective date of 
January 14, 1997.  

The Board notes the veteran's substantive appeal was received 
more than one year after the date of the mailing of 
notification of the April 1998 rating decision and it was 
received more than 60 days after the date on which he was 
mailed the statement of the case.  38 C.F.R. § 20.302 (2000).  
However, the RO issued a supplemental statement of the case 
in July 2000, which considered VA treatment records created 
during the one-year appeal period.  The veteran's 
representative submitted argument to the RO in August 2000.  
When a supplemental statement of the case is issued in 
response to evidence received within one year of the decision 
being appealed, the period for submitting the substantive 
appeal is extended by 60 days from the date of issuance of 
the supplemental statement of the case.  VAOPGCPREC 9-97 
(1997).  The representative's statement received within 60 
days of the supplemental statement of the case constitutes a 
timely substantive appeal.


REMAND

At the time of the most recent VA examination for 
compensation and pension purposes which was conducted in 
November 1998, the veteran reported that he experienced daily 
flare-ups in both his knees and right ankle precipitated by 
prolonged standing and walking.  

The Court has held that when a diagnostic code provides for 
compensation based solely upon limitation of motion, that the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 (2000) must also be 
considered, and that examinations upon which the rating 
decisions are based must adequately portray the extent of 
functional loss due to pain "on use or due to flare-ups."  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The veteran's 
service-connected knee disabilities are currently evaluated 
as 10 percent disabling under Diagnostic Code 5257.  Although 
this diagnostic code is not a code based on range of motion, 
Johnson v. Brown, 9 Vet. App. 7, 11 (1996), the knee 
disabilities could be evaluated under Diagnostic Codes 5260 
(limitation of flexion of the leg) and 5261 (limitation of 
extension of the leg), both of which evaluate knee 
disabilities based on limitation of movement.  Accordingly, 
the provisions of 38 C.F.R. § 4.40, 4.45 are for application 
with regard to the knee claims.  VAOPGCPREC 9-98 (1998).  The 
service-connected right ankle claim is currently evaluated as 
10 percent disabling under Diagnostic Code 5015-5271.  
Diagnostic Code 5271 provides the rating criteria for 
evaluating limitation of motion of the ankle.  

In pertinent part, 38 C.F.R. § 4.40 provides:

Disability of the musculoskeletal system 
is primarily the inability, due to damage 
or infection in parts of the system, to 
perform the normal working movements of 
the body with normal excursion, strength, 
speed, coordination and endurance. It is 
essential that the examination on which 
ratings are based adequately portray the 
anatomical damage, and the functional 
loss, with respect to all these elements. 
The functional loss may be due to absence 
of part, or all, of the necessary bones, 
joints and muscles, or associated 
structures, or to deformity, adhesions, 
defective innervation, or other 
pathology, or it may be due to pain, 
supported by adequate pathology and 
evidenced by the visible behavior of the 
claimant undertaking the motion. Weakness 
is as important as limitation of motion, 
and a part which becomes painful on use 
must be regarded as seriously disabled. A 
little used part of the musculoskeletal 
system may be expected to show evidence 
of disuse, either through atrophy, the 
condition of the skin, absence of normal 
callosity or the like. 

38 C.F.R. § 4.45 provides: 

	As regards the joints the factors of 
disability reside in reductions of their 
normal excursion of movements in 
different planes. Inquiry will be 
directed to these considerations: 

	(a) Less movement than normal (due 
to ankylosis, limitation or blocking, 
adhesions, tendon-tie-up, contracted 
scars, etc.). 

	(b) More movement than normal (from 
flail joint, resections, nonunion of 
fracture, relaxation of ligaments, etc.). 

	(c) Weakened movement (due to muscle 
injury, disease or injury of peripheral 
nerves, divided or lengthened tendons, 
etc.). 

	(d) Excess fatigability. 

	(e) Incoordination, impaired ability 
to execute skilled movements smoothly. 

	(f) Pain on movement, swelling, 
deformity or atrophy of disuse. 
Instability of station, disturbance of 
locomotion, interference with sitting, 
standing and weight-bearing are related 
considerations. For the purpose of rating 
disability from arthritis, the shoulder, 
elbow, wrist, hip, knee, and ankle are 
considered major joints; multiple 
involvements of the interphalangeal, 
metacarpal and carpal joints of the upper 
extremities, the interphalangeal, 
metatarsal and tarsal joints of the lower 
extremities, the cervical vertebrae, the 
dorsal vertebrae, and the lumbar 
vertebrae, are considered groups of minor 
joints, ratable on a parity with major 
joints. The lumbosacral articulation and 
both sacroiliac joints are considered to 
be a group of minor joints, ratable on 
disturbance of lumbar spine functions. 

The veteran has claimed entitlement to a rating in excess of 
10 percent for gastritis with esophageal reflux.  The last 
time the veteran underwent a VA examination for compensation 
and pension purposes for his gastritis was in November 1998.  
On his substantive appeal, which was received in November 
1999, the veteran reported that as a result of undergoing a 
septoplasty and uvulopalatoplasty in December 1998 his 
gastritis symptomatology had increased.  The Court has held 
that where the veteran claims that a disability is worse than 
when originally rated, and the available evidence is too old 
to adequately evaluate the current state of the condition, VA 
must provide a new examination.  Olson v. Principi, 3 Vet. 
App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. 
App. at 632.

Accordingly, this case is REMANDED for further development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

In this regard, the RO should, in 
accordance with Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, ___ (2000) 
(to be codified at 38 U.S.C. § 5103A(c)), 
request that the veteran supply the 
names, addresses, and approximate dates 
of treatment for medical care providers, 
VA and non-VA, inpatient and outpatient, 
who may possess additional records 
referable to treatment for bilateral knee 
and ankle disabilities as well as for his 
service-connected gastritis with 
esophageal reflux.  After securing any 
necessary authorization or medical 
releases, the RO should obtain legible 
copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.

The RO should inform the veteran of any 
records it has been unsuccessful in 
obtaining as provided under Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, ___ 
(2000) (to be codified at 38 U.S.C. 
§ 5103A(b)(2)).    


2.  The RO should arrange for an appropriate 
examination in order to determine the nature 
and severity of the bilateral knee and right 
ankle disabilities.  All indicated testing 
should be conducted.  The examiner should 
review the claims folder and a copy of this 
remand in conjunction with the examination.  
The examiner should report whether the 
veteran has subluxation or lateral 
instability of either knee.  If such 
symptomatology is found, the examiner should 
express an opinion as to whether it is 
"mild," "moderate," or "severe."

The examiner should also report the ranges of 
motion in degrees for the veteran's knees and 
right ankle.  If limitation of motion of the 
right ankle is found, the examiner should 
express an opinion as to whether such 
limitation is "marked," "moderate," or 
less than "moderate."

The examiner should determine whether the 
ankle or knee disabilities are manifested 
by weakened movement, excess 
fatigability, or incoordination.  Such 
inquiry should not be limited to muscles 
or nerves. These determinations should, 
if feasible, be expressed in terms of the 
degree of additional range-of-motion loss 
due to any weakened movement, excess 
fatigability, or incoordination.

3.  The RO should arrange for an appropriate 
examination of the veteran in order to 
determine the nature and severity of his 
gastritis with reflux.  All indicated testing 
should be conducted.  The claims folder and a 
copy of this remand must be made available to 
the examiner for review in conjunction with 
the examination.  The examiner should record 
pertinent medical complaints, symptoms, and 
clinical findings.  The examiner should 
report whether the gastritis as productive of 
pain, vomiting, material weight loss, 
hematemesis or melena with moderate anemia; 
or other symptom combinations productive of 
severe impairment of health; or is productive 
of persistent recurrent epigastric distress 
with dysphagia, pyrosis, and regurgitation, 
accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment 
of health; or as productive of two or more of 
the symptoms of dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or 
arm or shoulder pain of a lesser severity.  

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
above requested development has been 
completed to the extent possible.  In 
particular, the RO should review the 
requested examination reports and required 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and, if 
they are not, the RO should implement 
corrective procedures.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  

5.  The RO should review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  

In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

For further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to VBA Fast 
Letter 00-87 (November 17, 2000), as well 
as any pertinent formal or informal 
guidance that is subsequently provided by 
the Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

6.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should re-
adjudicate the issues of entitlement to 
increased rating for the service-connected 
right ankle, bilateral knee and gastritis 
with reflux disabilities.  

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  A reasonable period of time 
for a response should be afforded.  The SSOC must contain 
notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations considered pertinent to the issue 
currently on appeal.  The case should then be returned to the 
Board, if in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  The veteran is 
advised that the examination requested in this remand is 
deemed necessary to evaluate his claim and that his failure, 
without good cause, to report for scheduled examinations 
could result in the denial of his claim.  38 C.F.R. § 3.655 
(2000).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




